[MHM final] Name of the document filed: Semi-annual Report To: Director of Kanto Local Finance Bureau Filing Date: July 29, 2016 Accounting Period: During the 22nd Period (From November 1, 2015 to April 30, 2016) Name of the Registrant Fund: PUTNAM GLOBAL INCOME TRUST Name of the Registrant Issuer: PUTNAM GLOBAL INCOME TRUST Name and Official Title of Jonathan S. Horwitz Representative of Trust: Executive Vice President, Principal Executive Officer, and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Ken Miura Attorney-at-Law Address or Place of Business Marunouchi Park Building of Registrant Agent: 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Attorney-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report is available for Public Inspection: Not applicable. - 1 - I. STATUS OF INVESTMENT PORTFORIO OF THE FUND (1) Diversification of Investment Portfolio I. STATUS OF INVESTMENT FUND (1) Diversification of Investment Portfolio (unaudited) (As of May 31, 2016) Name of Country where Investment Type of Assets securities are issued Total U.S. Dollars Ratio (%) Foreign Government and Japan 25,632,899 9.52 Agency Bonds and Notes Italy 8,951,834 3.33 Germany 8,851,889 3.29 France 8,007,240 2.98 Greece 7,760,799 2.88 United Kingdom 6,010,035 2.23 Spain 4,939,414 1.84 South Africa 2,482,511 0.92 Canada 2,374,886 0.88 Netherlands 2,180,676 0.81 Belgium 1,929,871 0.72 Mexico 1,816,011 0.67 Argentina 1,691,046 0.63 Poland 1,661,008 0.62 Sweden 909,265 0.34 Ireland 907,004 0.34 Brazil 811,358 0.30 Switzerland 687,415 0.26 Denmark 656,101 0.24 Russia 627,000 0.23 Hungary 520,525 0.19 Indonesia 481,171 0.18 Norway 238,619 0.09 Croatia 207,300 0.08 Panama 203,500 0.08 Sri Lanka 191,630 0.07 Ukraine 24,777 0.01 Sub-Total 90,755,784 33.72 U.S. Government and Agency Mortgage Obligations United States 87,961,993 32.69 Corporate Bonds and Notes United States 48,379,489 17.98 Supra-Nation 4,687,789 1.74 United Kingdom 4,264,183 1.58 Mexico 4,257,280 1.58 France 2,681,511 1.00 Netherlands 2,610,457 0.97 Russia 2,334,443 0.87 Brazil 2,027,075 0.75 Jersey 1,428,763 0.53 Italy 1,425,272 0.53 Canada 995,693 0.37 - 2 - Spain 799,496 0.30 Venezuela 581,656 0.22 Germany 548,483 0.20 Japan 486,348 0.18 Switzerland 482,465 0.18 Ireland 407,961 0.15 Bermuda 242,928 0.09 Indonesia 199,071 0.07 Norway 187,769 0.07 Luxembourg 86,760 0.03 Sub-Total 79,114,892 29.40 Mortgage-Backed Securities United States 58,467,178 21.73 Bermuda 360,839 0.13 Sub-Total 58,828,017 21.86 Municipal Bonds and Notes United States 433,503 0.16 Purchased Swap Options Outstanding United States 205,182 0.08 United Kingdom 57,248 0.02 Sub-Total 262,430 0.10 Purchased Options Outstanding United States 184,454 0.07 Short-Term Investments United States 43,795,036 16.27 Cash, Deposits and Other Assets (After deduction of liabilities) -92,216,605 -34.27 Total (Net Asset Value) 269,119,504 100.00% (29,856 million yen) Note: Investment ratio is calculated by dividing eash asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. As of May 31, 2016, 42.26 %, 5.98 % and 51.76 % of the total Net Assets of the Fund was invested in securities rated AAA (or its equivalent), AA (or its equivalent) and other securities, respectively. Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. As of May 31, 2016, 42.26%, 5.98% and 51.76% of the total Net Assets of the Fund was invested in securities rated AAA (or its equivalent), AA (or its equivalent) and other securities, respectively. Note 2: The exchange rate of U.S. Dollars ("dollar" or "$") into Japanese Yen is JPY 110.94 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer of The Bank of Tokyo-Mitsubishi UFJ, Ltd. on May 31, 2016. The same applies hereinafter. Note 3: In this report, money amounts and percentages ending in the numeral 5 or higher have been rounded up to 10 and otherwise rounded down. Therefore, there are cases in which the amount for the "total” column is not equal to the actual aggregate amount. Also, conversion into other currencies is done by simply multiplying the corresponding amount by the conversion rate specified and rounding the resulting number up to 10 if the amount ends in the numeral 5 or higher and otherwise rounding down when necessary. As a result, in this report, there are cases in which Japanese yen figures for the same information differ from each other. - 3 - (2) Results of Past Operations (a) Record of Changes in Net Assets (Class M Shares) Record of changes in net assets at the end of each month within one year prior to the end of May 2016 is as follows: Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2015 End of June 9,657 1,071 11.96 1,327 July 9,663 1,072 11.98 1,329 August 9,614 1,067 11.91 1,321 September 9,476 1,051 11.79 1,308 October 9,406 1,044 11.81 1,310 November 9,070 1,006 11.72 1,300 December 8,885 986 11.67 1,295 2016 End of January 8,740 970 11.48 1,274 February 8,615 956 11.38 1,262 March 8,841 981 11.74 1,302 April 8,910 988 11.97 1,328 May 8,767 973 11.78 1,307 (b) Record of Distributions Paid (Class M Shares) Period Dividend paid per Share June 1, 2015 - May 31, 2016 USD 0.357 (JPY ) Records of distribution paid and Net Asset Value per share from June 2015 to May 2016 are as follows: Net Asset Value Per Share Ex-dividend Date Dividend (dollar) (dollar) June 24, 2015 0.029 12.02 July 24, 2015 0.030 12.00 August 24, 2015 0.030 11.96 September 24, 2015 0.029 11.86 October 26, 2015 0.030 11.82 Novemver 23, 2015 0.030 11.72 December 23, 2015 0.029 11.67 January 25, 2016 0.030 11.49 February 23, 2016 0.030 11.42 March 23, 2016 0.030 11.65 April 25, 2016 0.030 11.80 May 23, 2016 0.030 11.78 - 4 - (c) Record of Return Rate (Class M Shares) Period Return Rate (*) June 1, 2015 - May 31, 2016 0.19% "A" shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that Beginning NAV means net asset value per share on May 31, 2015 and Ending NAV means net asset value per share on May 31, 2016. - 5 - II. RECORD OF SALES AND REPURCHASES (Class M shares) Records of sales and repurchases during one year period up to and including the end of May 2016 and number of outstanding shares of the Fund as of the end of May 2016 are as follows: Number of Shares Number of Shares Number of Sold Repurchased Outstanding Shares Worldwide 18,222 92,251 744,163 (In Japan) (0) (71,600) (562,500) Note: The numbers of Shares sold, repurchased and outstanding in the parentheses represent those sold, repurchased and outstanding in Japan. III. THE FINANCIAL CONDITIONS OF THE FUND [Translation of Unaudited Semi-annual Accounts will be attached.] - 6 - IV. OUTLINE OF THE MANAGEMENT COMPANY Putnam Investment Management, LLC. (Investment Management Company) (1) Amount of Capital Stock 1. Amount of member’s equity of the Investment Management Company (as of the end of May, 2016) (unaudited): $28,087,912* 2. Record of Amount of Member’s equity (for the latest 5 years) (unaudited): Year Member’s Equity End of 2011 $135,510,826 End of 2012 $21,073,034* End of 2013 $34,533,038* End of 2014 $33,925,237* End of 2015 $32,258,387* * Consists of all components of equity and Parent Company relationship. (2) Description of Business and Outline of Operation (unaudited): Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of the end of May 2016 Investment Management Company managed, advised, and/or administered the following 117 funds and fund portfolios (having an aggregate net asset value of over $72.7 billion): (as of the end of May 2016) Country where Funds are Net Asset Value established or managed Principal Characteristics Number of Funds (million dollars) U.S.A. Closed End Bond 6 $2,223.79 Open End Balanced 11 $7,064.75 Open End Bond 37 $22,530.50 Open End Equity 63 $40,908.94 Totals 117 $72,727.98 (3) Miscellaneous Not applicable. V. OUTLINE OF THE FINANCIAL STATUS OF THE MANAGEMENT COMPANY [Translation of the Audited Annual Accounts of the Investment Management Company will be attached.] Name of the document filed: Amendment to the Securities Registration Statement To: Director of Kanto Local Finance Bureau Filing Date: July 29, 2016 Name of the Registrant Issuer: PUTNAM GLOBAL INCOME TRUST Name and Official Title of Jonathan S. Horwitz Representative of Trust: Executive Vice President, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Ken Miura Attorney-at-Law Address or Place of Business Marunouchi Park Building of Registrant Agent 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Attorney-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Name of the Fund Making Public PUTNAM GLOBAL INCOME TRUST Offering or Sale of Foreign Investment Fund Securities: Aggregate Amount of Up to 1,247 million U.S. dollars (approximately Foreign Investment Fund Securities ¥ 138.3 billion) to be Publicly Offered or Sold: Places where a copy of this Amendment to the Securities Registration Statement is available for Public Inspection: Not applicable. Note : The exchange rate of U.S. Dollars ("dollar" or "$") into Japanese Yen is ¥ 110.94 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer of The Bank of Tokyo-Mitsubishi UFJ, Ltd. on May 31, 2016. - 1 - I. Reason For Filing This Amendment To the Securities Registration Statement: This statement purports to amend and update the relevant information of the Securities Registration Statement ("SRS") filed on March 31, 2016 due to the fact that the Semi-annual Report was filed on July 29, 2016. The exchange rates used in this statement to translate the amended amounts of foreign currencies are different from those used before these amendments, as the latest exchange rates are used in this statement. II. Contents of the Amendments: II - 1. Amendments due to filing the Semi-annual Report The following items in the SRS are amended to have the same contents as those provided in the following items of the Semi-annual Report: The SRS The Semi-annual Report The way of amendment PART II. INFORMATION ON THE FUND I. DESCRIPTION OF THE FUND 1. NATURE OF THE FUND (C) Structure of the Fund: (4) Outline of the Investment IV. OUTLINE OF THE MANAGEMENT COMPANY Management Company e. Amount of Capital Stock: (1) Amount of Capital Stock Novation 5. STATUS OF INVESTMENT FUND I. STATUS OF INVESTMENT FUND (A) Diversification of Investment (1) Diversification of Investment Novation Portfolio Portfolio (C) Results of Past Operations (2) Results of Past Operations Novation (D) Record of Sales and Repurchases II. RECORD OF SALES AND Addition REPURCHASES III. FINANCIAL CONDITIONS OF THE III. OUTLINE OF THE FINANCIAL Addition STATUS OF THE FUND FUND PART III. SPECIAL INFORMATION I. OUTLINE OF THE MANAGEMENT IV. OUTLINE OF THE COMPANY MANAGEMENT COMPANY (A) Outline of Investment Management Company (1) Amount of Capital Stock (1) Amount of Capital Stock Novation (B) Description of Business and Outline (2) Description of Business and Novation of Operation Outline of Operation - 2 - 3 Financial Conditions of the Investment V. OUTLINE OF THE Novation Management Company FINANCIAL STATUS OF THE MANAGEMENT COMPANY 5 Miscellaneous IV. OUTLINE OF THE MANAGEMENT COMPANY (e) Litigation a nd Other Significant (3) Miscellaneous Novation Events The contents of the Semi-annual Report are as follows: [Omitted] II-2. Other amendments PART II. INFORMATION ON THE FUND I. DESCRIPTION OF THE FUND 5. STATUS OF INVESTMENT FUND (B) Investment Assets Updated [Please refer to the attached EXCE, PGIT financials_Semi 2016_#final (Top 30).] .
